Title: From John Adams to Samuel Holden Parsons, 5 December 1760
From: Adams, John
To: Parsons, Samuel Holden


     
      Sir
      Braintree December 5th. 1760
     
     I presume upon the Merits of a Brother, both in the Academical and legal family, to give you this Trouble and to ask the favour of your correspondence. The Science which we have bound ourselves to study for Life, you know to be immensely voluminous, perhaps intricate and involved, so that an arduous application to Books at Home, a critical observation of the Course of Practice, and the Conduct of the Elder Practicioners in Courts, and a large Correspondence with fellow students abroad, as well as much conversation in private Companies upon legal subjects are needful, to gain a thorough Mastery, if not to make a decent Figure in the Profession of the Law. The Design of this Letter then is to desire that you would write me a Report of any cause of Importance and Curiosity either in Courts of Admiralty or Common Law, that you hear resolved in your Colony, and on my Part I will readily engage to do the same of any such causes that I shall hear argued in this Province. It is an employment that gives me pleasure, and I find that revolving a Case in my mind, stating it on Paper, recollecting the Arguments on each side, and examining the Points thro’ my Books that occur in the Course of a Tryal makes the Impressions deeper on my memory, and lets me easier into the Spirit of Law and Practice.
     In view I send you the Report of a Cause argued in Boston last Term. And should be glad to know if the Point “whether Statutes of Mortmain are to be extended to the Plantations” was ever stirred in your Colony? And by what Criterion you determine what Statutes are and what are not extended to you?
    